        Case 3:19-cv-02758-LB Document 43 Filed 02/26/20 Page 1 of 4



     Sloan C. Bailey (SBN 188113)
 1   Gary Sloboda (SBN 209581)
     Carlos M. Huet-Cox (SBN 297832)
 2   BAILEY LAW PARTNERS LLP
     1010 B Street, Suite 203
 3   San Rafael, CA 94901
     Telephone: 415/461-1000
 4   Fax: 415/482-9939
     sbailey@baileylawpartners.com
 5   gsloboda@baileylawpartners.com
 6   chuetcox@baileylawpartners.com

 7
     Attorneys for Plaintiff,
 8   WALTER P. IBERTI, TRUSTEE OF THE
     WALTER P. IBERTI TRUST
 9
10   George Wailes (SBN 100177
     177 Bovet Road, Suite 600
11   San Mateo, CA 94402
     Telephone: (650) 638-2343
12   Facsimile: (610) 887-2501
     Email: george@waileslaw.com
13
     Attorney for Defendants and
14   Counterclaimants, Green Orient,
     Ltd., Roberto Zanetti, and
15   Donatella Verna
16
17
                                UNITED STATES DISTRICT COURT
18
                             NORTHERN DISTRICT OF CALIFORNIA
19
20                                                Case No. 4:19-CV-02758-LB
21   WALTER P. IBERTI, as TRUSTEE OF
     THE WALTER P. IBERTI TRUST,
                                                  MOTION AND (PROPOSED) ORDER TO
22                                                REMOVE INCORRECTLY FILED
                              Plaintiff,
                                                  DOCUMENT (DOCKET NO. 42) AND
23                                                DECLARATION OF PAUL K.
                     vs.
                                                  PFEILSCHIEFTER IN SUPPORT
24
     ROBERTO ZANETTI; DONATELLA
25   VERNA; GREEN ORIENT, LTD.; and DOES
     1 through 20, inclusive,
26
27                            Defendants.

28
                                                  1
          MOTION TO REMOVE INCORRECTLY FILED DOCUMENT AND DECLARATION OF PFEILSCHIEFTER IN
                                          SUPPORT THEREOF
        Case 3:19-cv-02758-LB Document 43 Filed 02/26/20 Page 2 of 4




 1
 2          Pursuant to Civil Local Rules 7-11 and 79-5, Plaintiff Walter Iberti submitted an
 3
     Administrative Motion to File Under Seal, Docket No. 42, which inadvertently included an
 4   unredacted version of the proposed order intended to be filed under seal. Plaintiff Walter Iberti
 5   hereby requests by this motion that Docket No. 42 be removed pursuant to the Court’s
 6   instructions at: https://www.cand.uscourts.gov/cases-e-filing/cm-ecf/support-and-
 7   troubleshooting/correcting-e-filing-mistakes/.
 8
 9
10
11   Dated: February 26, 2020                               BAILEY LAW PARTNERS LLP
12
13                                                          /s/ Paul K. Pfeilschiefter
14                                                          Gary Sloboda
                                                            Paul Pfeilschiefter
15                                                          Attorneys for Walter P. Iberti, Trustee of the
16                                                          Walter P. Iberti Trust

17
18
19
20
21
22
23
24
25
26
27
28
                                                        2
          MOTION TO REMOVE INCORRECTLY FILED DOCUMENT AND DECLARATION OF PFEILSCHIEFTER IN
                                          SUPPORT THEREOF
        Case 3:19-cv-02758-LB Document 43 Filed 02/26/20 Page 3 of 4




 1                         DECLARATION OF PAUL K. PFEILSCHIEFTER
 2   I, Paul Pfeilschiefter, declare:
 3
             1.      I am a member of the State Bar of California, State Bar Number 301463. I am
 4
     attorney of record for Plaintiff Walter P. Iberti, Trustee of the Walter P. Iberti Trust.
 5
 6           2.      On February 26, 2020, I inadvertently filed Plaintiff Walter Iberti’s proposed

 7   order, Docket No. 42-3, which was intended to be filed under seal.

 8           I declare under penalty of perjury that the foregoing is true and correct.
 9
10
11
12   Dated: February 26, 2020                                 BAILEY LAW PARTNERS LLP
13
14                                                            /s/ Paul Pfeilschiefter
15                                                            Gary Sloboda
                                                              Paul Pfeilschiefter
16                                                            Attorneys for Walter P. Iberti, Trustee of the
                                                              Walter P. Iberti Trust
17
18
19
20
21
22
23
24
25
26
27
28
                                                          3
          MOTION TO REMOVE INCORRECTLY FILED DOCUMENT AND DECLARATION OF PFEILSCHIEFTER IN
                                          SUPPORT THEREOF
        Case 3:19-cv-02758-LB Document 43 Filed 02/26/20 Page 4 of 4




 1                                              ORDER
 2          The Court, having reviewed the motion to remove incorrectly filed Docket No. 42 hereby
 3   grants Plaintiff Walter Iberti’s Motion.
 4
 5   IT IS SO ORDERED.
 6
 7   Date: _____________________________
                                                         Magistrate Judge Laurel Beeler
 8
                                                         Northern District of California
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
          MOTION TO REMOVE INCORRECTLY FILED DOCUMENT AND DECLARATION OF PFEILSCHIEFTER IN
                                          SUPPORT THEREOF
